DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/11/22 has been entered, amending claims 1, 17 and 18, canceling claims 23-25 and adding claims 26-28. Claims 1-14, 16-18 and 26-28 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 3, 6-9, 16, 18, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keilwert (pub. no. 20150126268) in view of Kurokawa (pub. no. 20180005588).
Regarding claim 1, Keilwert discloses a system comprising: a processor circuit; and a memory coupled to the processor circuit (“Game controller board 44 may contain memory and one or more processors for carrying out programs stored in the memory and for providing the information requested by the network”, [0030]), 

the memory comprising a learning Artificial Intelligence (AI) module comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: receive gaming device data associated with a gaming device, the gaming device data comprising a plurality of gaming device parameter values for a plurality of gaming parameters associated with the gaming device (“In some embodiments, a player of a wagering game played on a casino game machine may wear one or more muscle activity sensors which may detect the player's voluntary muscle activity. In some embodiments, the player may use the one or more muscle activity sensors to input commands to the casino game machine through voluntary muscle activity such as one or more control gestures”, [0018]; “In some embodiments, muscle activity sensor 210 and/or motion detector 230 may be configured to transmit measured muscle 

analyze the gaming device data to determine a first gaming device parameter value of the plurality of gaming device parameter values (“In some embodiments, voluntary muscle activity detected via the one or more sensors may be analyzed to infer the player's emotional state while playing the wagering game. For example, in some embodiments, the intensity of the player's muscle activity movements may be analyzed to determine whether the player is, e.g., currently excited or disinterested”, [0018]; “Muscle activity data collected by sensor 210 and/or motion data collected by motion detector 230 during the player's movement may be transmitted to 

using a learning predictive model of the learning AI module comprising a plurality of data clusters, correlate the first gaming device parameter value with a first data cluster of the plurality of data clusters, wherein each data cluster is associated with a user interface parameter value of the gaming device; dynamically generate a user interface modification based on the correlation and the user interface parameter value associated with the first data cluster; and modify a user interface element of the gaming device based on the generated user interface modification (“In some embodiments, the player's inferred emotional state may be mapped to one or more game adjustments appropriate for increasing the likelihood that the player will continue to play the wagering game or another wagering game, and the one or more game adjustments may be applied while the player is playing the wagering game, by changing one or more operating parameters of the casino game machine”, [0018]; “In some embodiments, instead of or in addition to merely detecting whether a muscle is activated or not, a muscle activity sensor 210 may collect data on one or more intensity parameters and may transmit such intensity data to receiver 330 for analysis by processor 310. For example, in some embodiments, muscle activity sensor 210 may provide data on the amplitude of EMG measurements (e.g., expressed in mV) or may express the strength of the muscle activity (e.g., the level of electrical activity measured) in terms of a predefined range of intensity (e.g., on a scale from 0 to 10)”, [0041]; “In some embodiments, in addition to or in lieu of inputting commands via control gestures, voluntary muscle activity detected by sensors 210 may be analyzed by processor 310 to infer the player's emotional state while playing the wagering game on casino game machine 100. This 
Regarding claim 1, it is noted that Keilwert does not explicitly disclose that the learning AI module is an artificial neural network. Kurokawa however, teaches a learning AI module is an artificial neural network (“The data processing circuit 165, which is included in the electronic 
Exemplary rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here both Keilwert and Kurokawa are directed to systems that use a learning AI to modify a user interface of a computing in accordance with user preference and sensed environmental conditions.  To implement the learning AI as an artificial neural network as taught by Kurokawa would be to choose between a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Keilwert to use the artificial neural network of Kurokawa as the learning AI module to both identify emotional states of players and UI changes that will induce continued play.  To do so would allow computer assisted tuning of the pattern recognition and stimulus response models 
Regarding claim 3, Keilwert discloses the first gaming device parameter value comprises a user input value that is input by a user, wherein the user input value corresponds to a first user interface element, and wherein the instructions to dynamically generate the user interface modification further cause the processor circuit to modify the user interface element to provide the first user interface element (“In some embodiments, processor 310 may be programmed to analyze such intensity parameters in determining the appropriate input command to which to map the associated control gesture. In one example, for instance, a control gesture of pressing the thumb and forefinger together may be defined for adjusting the audio output volume level of the casino game machine, and the strength of the muscle activity in performing the control gesture may be interpreted to determine the specific volume level to set”, [0041]). 
Regarding claim 6, Keilwert discloses the plurality of data clusters are associated with a plurality of game titles, wherein the first data cluster is associated with a first game title of the plurality of game titles, and wherein the first gaming device parameter value is associated with the first game title (“In some embodiments, there may be different mappings of known emotional states to appropriate game adjustments for different wagering games or types of wagering games, and/or for different players or types of players”, [0043]).
Regarding claim 7, Keilwert discloses the first gaming device parameter value comprises a session parameter value associated with a game session associated with the gaming device, and wherein the instructions to dynamically generate the user interface modification further cause the processor circuit to modify the user interface element based on the session parameter value (“In some embodiments, voluntary muscle activity detected via the one or more sensors 
Regarding claim 8, Keilwert discloses the session parameter value comprises a fatigue level of a user of the gaming device detected by a sensor associated with the gaming device (In some embodiments, there may be different mappings of known emotional states to appropriate game adjustments for different wagering games or types of wagering games, and/or for different players or types of players. For example, different types of game adjustments may be deemed appropriate for regaining the interest of a female player who seems to be becoming tired or bored vs. a male player who seems to be becoming tired or bored, or for an older player vs. a younger player, or for the combination of an older female player vs. a younger male player, etc”, [0043]).
Regarding claim 9, Keilwert discloses select[ing] a lighting color based on the fatigue level of the user detected by the sensor, and cause[ing] a lighting element of the gaming device to emit the lighting color (“Any suitable game adjustments may be defined as appropriate for increasing the likelihood that the player in the inferred emotional state will continue to play the current wagering game or another wagering game. Such game adjustments may be defined, for example, by one or more human experts, or through automated or semi-automated analysis of observed player reactions to past game adjustments, as discussed further below. Some non-limiting examples of possible adjustments for a slot machine game may include video output adjustments (e.g., color and/or contrast enhancements, altered graphic content, animations, reel spinning speed adjustments and/or visual effects, etc.), audio output adjustments (e.g., volume adjustments, sound effects, added music, tempo adjustments, crowd noise simulation, etc.), adjustments to the pay lines, adjustments to the wagering criteria, adjustments to the pay table, 
Regarding claim 16, Keilwert discloses receiv[ing] the gaming device data associated with a first gaming device, and wherein the instructions to dynamically generate the user interface modification further caus[ing] the processor circuit to modify the user interface element of a second gaming device (“For example, in some embodiments, one or more game adjustments applied to a casino game machine on which a first player is playing a wagering game may be selected based not only on that first player's inferred emotional state, but also or instead based on the inferred emotional state of one or more other players, spectators, and/or other people in the vicinity. For example, if player 430 becomes excited by a particular event that occurs in a game he is playing on casino game machine 410, this could be a trigger to apply an appropriate game adjustment to casino game machine 420 to create a similar event with the object of creating similar excitement in player 440”, [0054]).
Claim 18 is directed to a device that implements the system of claim 1 and is rejected for the same reasons as claim 1.
Regarding claim 26, the combination of Keilwert and Kurokawa discloses a plurality of input note corresponding to a plurality of input parameters;  a plurality of hidden nodes coupled to the plurality of input nodes by a plurality of connectors, each hidden node of the plurality of nodes comprising a combinational function, and each connector of the plurality of connectors comp rising a first weight applied to the corresponding input parameter to apply a weighted input parameter to the hidden node; and  a plurality of output nodes connected to the plurality of hidden nodes, wherein in response to receiving the weighted input parameters from the plurality of associated input nodes, each combinational function outputs an output parameter to the plurality of output nodes (“FIG. 3 is a diagram showing an example of a hierarchical neural network. A (k-1)-th layer (k is an integer greater than or equal to 2) includes P neurons (P is an integer greater than or equal to 1). A k-th layer includes Q neurons (Q is an integer greater than or equal to 1). A (k+1)-th layer includes R neurons (R is an integer greater than or equal to 1). 

The product of an output signal zp(k-1) of the p-th neuron (p is an integer greater than or equal to 1 and less than or equal to P) in the (k-1)-th layer and a weight coefficient wqp(k) is input to the q-th neuron (q is an integer greater than or equal to 1 and less than or equal to Q) in the k-th layer. The product of an output signal zq(k) of the q-th neuron in the k-th layer and a weight coefficient wrq (k+1) is input to the r-th neuron (r is an integer greater than or equal to 1 and less than or equal to R) in the (k+1)-th layer. The output signal of the r-th neuron in the (k+1)-th layer is zr(k+1)”, [0125] & [0126]).
Regarding claim 28, Keilwert discloses the supervised learning predictive model comprises a retrieval-based AI process (“In some embodiments, processor 310 may access information stored in memory 320 to map the player's emotional state inferred from the player's detected voluntary muscle activity to one or more game adjustments appropriate for increasing the likelihood that the player (in that inferred emotional state) will continue to play the wagering game he/she is currently playing or another wagering game (e.g., within the same casino). The mapping of known emotional states to appropriate game adjustments stored in memory 320, and consulted by processor 310, may be implemented in any suitable form, such as in one or more .
Claims 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keilwert (pub. no. 20150126268) in view of Morin et al. (pat. no. 10,706,453).
Regarding claim 17, Keilwert discloses a method comprising: receiving, by a processor circuit, gaming device data associated with a gaming device, the gaming device data comprising a plurality of gaming device parameter values for a plurality of gaming parameters associated with the gaming device (“It should be appreciated from the foregoing that one embodiment is directed to a method 500 for controlling a casino game machine, as illustrated in FIG. 5. Method 500 may be performed, for example, by one or more components of a control system 300 such as processor 310, although other implementations are possible, as method 500 is not limited in this respect. Method 500 begins at act 510, at which a player's voluntary muscle activity may be detected while the player is playing a wagering game on the casino game machine”, [0056]), 

wherein each gaming parameter of the plurality of gaming parameters comprises one of a user parameter, an environmental parameter, and a game session parameter; determining, by the processor circuit based on the gaming device data, a first gaming device parameter value of the plurality of gaming device parameter values (“As discussed above, in some embodiments such voluntary muscle activity may be detected via one or more muscle activity sensors worn by the player while playing the wagering game. At act 520, the detected voluntary muscle activity may be analyzed to infer the player's emotional state while playing the wagering game”, [0056]); 

correlating, by the processor circuit using a learning predictive model of a learning Artificial Intelligence (AI) module comprising a plurality of data clusters, the first gaming device parameter value with a first data cluster of the plurality of data clusters, wherein each data cluster is associated with a user interface parameter value of the gaming device; and dynamically generate a user interface modification based on the correlation and the user interface parameter value associated with the first data cluster; and modify a user interface element of the gaming device based on the generated user interface modification (“At act 530, the inferred emotional state of the player may be mapped to one or more game adjustments appropriate for increasing the likelihood that the player in the inferred emotional state will continue to play the wagering game or another wagering game. Method 500 ends at act 540, at which one or more operating parameters of the casino game machine controlling one or more aspects of the wagering game may be changed to apply the identified game adjustments while the player is playing the wagering game”, [0056]; see also [0051], [0055] and [0059]).
Regarding claim 1, it is noted that Keilwert does not explicitly disclose that the learning AI module is an unsupervised learning model. Morin however, teaches a learning AI module is an unsupervised learning model (“As noted above, in one embodiment, the user/offer attribute matching model 171 of the feature engineering module 170 uses user's attribute/offer attribute 
Exemplary rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here both Keilwert and Morin are directed to systems that use a learning AI select an optimal response to a particular context.  To implement the learning AI as an unsupervised learning model as taught by Morin would be to choose between a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Keilwert to use the unsupervised learning mode of Morin as the learning AI module to both identify emotional states of players and UI changes that will induce continued play.  To do so would allow computer assisted tuning of the pattern recognition and stimulus response models thereby increasing the responsiveness of the system to changes in the inputs and the effects of the outputs.
Regarding claim 27, the combination of Keilwert and Morin discloses the unsupervised learning predictive model comprises at least one of a visualization process, a clustering process, a transfer learning process, a nearest neighbor process, and a deep learning process (Morin: col. 21, lines 30-44).
Claims 1-3, 7, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (pub. no. 20030232640) in view of Keilwert (pub. no. 20150126268) and Kurokawa (pub. no. 20180005588).
Regarding claim 1, Walker discloses a system comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine-readable instructions (“The system 100 according to some embodiments of the present invention may include one ore more casino servers 102 (an example of which is depicted in FIG. 2) in one or two-way communication with one or more gaming devices 104 (an example of which is depicted in FIG. 3) via a network such as, for example, the Internet or via another communications link”, [0042] ; see also [0044]) 

that, when executed by the processor circuit, cause the processor circuit to: receive gaming device data associated with a gaming device, the gaming device data comprising a plurality of gaming device parameter values for a plurality of gaming parameters associated with the gaming device; analyze the gaming device data to determine a first gaming device parameter value of the plurality of gaming device parameter values (“In some embodiments, a gaming device monitors player actions during play. If the player performs actions or exhibits behaviors that indicate a desire to play faster, then the gaming device may increase the speed at which reels resolve”, [0015]); 

using a predictive model comprising a plurality of data clusters, correlate the first gaming device parameter value with a first data cluster of the plurality of data clusters, wherein each data cluster is associated with a user interface parameter value of the gaming device (“Such actions may include excess pressing of a "Spin" button, excess force applied to the spin button, patterns of increasing bet sizes, and so on”, [0015]; “The gaming device may stop increasing the rate at which reels resolve when player actions indicate that reels are resolving too fast, or when a certain minimum resolution time has been met”, [0015]; “Turning now to FIG. 7, a tabular representation of an embodiment of a rules database 312 according to some embodiments of the present invention is illustrated. This particular tabular representation of a rules database 312 includes sample records or entries which each include information regarding the details of a rule used in determining when and how much to adjust a gaming device parameter. In some embodiments of the invention, a rules database 312 may specify that when certain predefined thresholds are met or exceeded, parameters such as reel resolution time, payment time, and button sensitivity are adjusted. The predefined thresholds may include a certain number of excess button presses, a certain amount of force used to press buttons or pull handles, a certain amount of time between button presses, and a certain length of time buttons are held down”, [0080]); 

dynamically generate a user interface modification based on the correlation and the user interface parameter value associated with the first data cluster and modify a user interface element of the gaming device based on the generated user interface modification 
Regarding claim 1, it is noted that Walker does not disclose a learning AI module to apply rules to control the user interface modification.  Keilwert however, teaches a learning AI module that controls the adjustment of parameters (“In some embodiments, as discussed above, a mapping of known emotional states to appropriate actions, such as game adjustments, may be specifically tailored to a particular player or to a particular type (or group, or category) of player. In some embodiments, control system 300 may incorporate a learning component (e.g., through suitable programming instructions stored in memory 320 and executable by processor 310) to develop and/or refine such a tailored mapping… In some embodiments, such learning may be performed to update a mapping for a particular group of players (such as a particular gender, age group, ethnicity, marital status, geographical background, and/or any other suitable grouping or combination), e.g., by aggregating observed data from players belonging to that group. In this respect, in some embodiments, player 200 need not be uniquely identified while using casino game machine 100, but may alternatively or additionally be associated with one or more group(s) of players in any suitable way, such as by providing demographic information”, [0051]; “In some embodiments, data collected from multiple wearers of muscle activity sensors 210 may be used as training data for learning associations between patterns of muscle activity and various emotional states, and/or between various emotional states and game adjustments and/or other actions appropriate for increasing the likelihood that people in those emotional states will play wagering games. For example, in some embodiments, measured muscle activity data may be aggregated and stored, so that statistical models can be trained on past data to recognize patterns of muscle activity associated with various emotional states. Such associations may be learned for players/people in general, for specific individual players, and/or for specific groups. In some embodiments, data aggregated over time, as game adjustments and/or other actions are applied 
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both Walker and Keilwert are directed to casino management systems.  To use the learning AI module of Keilwert in the Walker invention to update the rules used to select a particular system setting in response to a particular stimulus would be to combine a prior art element according to a known method to yield predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the 
Regarding claim 1, it is noted that the combination of Walker and Keilwert does not explicitly disclose that the learning AI module is an artificial neural network. Kurokawa however, teaches a learning AI module is an artificial neural network ([0114]; [0116]).
Exemplary rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here both Keilwert and Kurokawa are directed to systems that use a learning AI to modify a user interface of a computing in accordance with user preference and sensed environmental conditions.  To implement the learning AI as an artificial neural network as taught by Kurokawa would be to choose between a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Walker and Keilwert invention to use the artificial neural network of Kurokawa as the learning AI module to both identify emotional states of players and UI changes that will induce continued play.  To do so would allow computer assisted tuning of the pattern recognition and stimulus response models thereby increasing the responsiveness of the system to changes in the inputs and the effects of the outputs.
Regarding claim 2, Walker discloses the first gaming device parameter value comprises a user parameter value corresponding to a user preference of a user for a first user interface element (“Turning to FIG. 9, method steps of a second embodiment of the present invention may be summarized as follows. In Step S4, a player at a gaming device 104 is asked about a preferred mode of operation of the gaming device 104”, [0097]), 

and wherein the instructions to dynamically generate the user interface modification further cause the processor circuit to modify the user interface element to provide the first user interface element (“In Step S5, the player's response is received. In Step S6, a parameter of the gaming device is adjusted based upon the player's response”, [0097]).
Regarding claim 3, Walker discloses the first gaming device parameter value comprises a user input value that is input by a user, wherein the user input value corresponds to a first user interface element, and wherein the instructions to dynamically generate the user interface modification further cause the processor circuit to modify the user interface element to provide the first user interface element ([0097]).
Regarding claim 7, Walker discloses the first gaming device parameter value comprises a session parameter value associated with a game session associated with the gaming device (“Turning to FIG. 5, a tabular representation of an embodiment of a player session database 208 according to some embodiments of the present invention is illustrated. This particular tabular representation of a player session database 308 includes twelve consecutive sample records or entries which each include information regarding a particular action of a gaming device 104 or action by a player at the gaming device 104. In some embodiments of the invention, a player session database 308 is used to track events and information about events including coin insert times, button depression and release times and force used, reel spin start and stop times, outcomes, payout beginning and ending times, and parameter adjustment times”, [0069]), 

and wherein the instructions to dynamically generate the user interface modification further cause the processor circuit to modify the user interface element based on the session parameter value (“The significance of these example events recorded during a sample play session are discussed in more detail below, however, one may note that in this example the player pressed the "Bet 1 per line" button with extra force and unnecessarily during the reel resolution. Such events may be interpreted to mean that the player may be becoming frustrated with the rate of play. Combined with other information, the program 306 may determine that the reel resolution time of the gaming device 104 should be shortened in an attempt to alleviate the player's frustration”, [0073]).
Regarding claim 10, Walker discloses the session parameter value comprises a detected pace of play by a user of the gaming device ([0073]).
Claim 18 is directed to a device that implements the system of claim 1 and is rejected for the same reasons as claim 1.
Claims 1, 4, 5, 12, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilbert et al. (pub. no. 20090291757) in view of Keilwert (pub. no. 20150126268) and Kurokawa (pub. no. 20180005588).
Regarding claim 1, Hilbert discloses a system comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: receive gaming device data associated with a gaming device, the gaming device data comprising a plurality of gaming device parameter values for a plurality of gaming parameters associated with the gaming device (“Additional player identification information may be obtained from one or more biometric input devices (not shown) such as, for example, a finger print reader, a retina scanner, and/or a camera configured for use with feature recognition software. In addition, in the exemplary embodiment, gaming machine 100 receives 704 physical characteristics of the player 

 analyze the gaming device data to determine a first gaming device parameter value of the plurality of gaming device parameter values; using a predictive model comprising a plurality of data clusters, correlate the first gaming device parameter value with a first data cluster of the plurality of data clusters, wherein each data cluster is associated with a user interface parameter value of the gaming device; dynamically generate a user interface modification based on the correlation and the user interface parameter value associated with the first data cluster; and modify a user interface element of the gaming device based on the generated user interface modification (“After the player characteristics have been received and the ambient light level has been determined, gaming machine 100 adjusts the graphics displayed on video display monitor 118. Specifically, gaming machine 100 determines 708 a desired brightness level based on the 
Regarding claim 1, it is noted that Hilbert does not disclose a learning AI module to apply rules to control the user interface modification.  Keilwert however, teaches a learning AI module that controls the adjustment of parameters ([0051]; [0055]; [0059]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both Hilbert and Keilwert are directed to casino management systems.  To use the learning AI module of Keilwert in the Hilbert invention to update the rules used to select a particular system setting in response to a particular stimulus would be to combine a prior art element according to a known method to yield predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Hilbert invention to use the learning AI module of Keilwert.  To do so would enable a more accurate response to stimulus thereby increasing the perceived value of the system.
Also regarding claim 1, it is noted that the combination of Hilbert and Keilwert does not explicitly disclose that the learning AI module is an artificial neural network. Kurokawa however, teaches a learning AI module is an artificial neural network ([0114]; [0116]).
Exemplary rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here both Keilwert and Kurokawa are directed to systems that use a learning AI to modify a user interface of a computing in accordance with user preference and sensed environmental conditions.  To implement the learning AI as an artificial neural network as taught by Kurokawa would be to choose between a finite number of identified, predictable 
Regarding claim 4, Hilbert discloses the first gaming device parameter value comprises an environmental parameter value corresponding to an environmental condition detected by an environmental sensor associated with the gaming device, and wherein the instructions to dynamically generate the user interface modification further cause the processor circuit to modify the user interface element based on the environmental parameter value ([0040], [0042]).
Regarding claim 5, Hilbert discloses the environmental sensor comprises a light sensor, and wherein the environmental condition comprises an amount of light detected by the light sensor ([0040]).
Regarding claim 12, Hilbert discloses cause[ing] the gaming device to activate an attract mode feature (“Referring also to FIGS. 1-8, in the exemplary embodiment, gaming machine 100 initially determines 702 the presence of a player. When not in use gaming machine 100 may activate an attract sequence in an attempt to attract a player, using video display monitor 118 and/or speakers 126, 128, and/or 130”, [0037]).
Regarding claim 13, Hilbert discloses the first gaming device parameter value comprises an indication that a user of the gaming device is wearing corrective lenses, and wherein the instructions to dynamically generate the user interface modification further cause the processor circuit to modify one of a size, a sharpness, and a brightness of the user interface element based on the indication (“As has been demonstrated through medical research, people over the age of 40 typically begin to see a noticeable degradation in their vision. For example, common aging effects relate to vision, such as presbyopia (lens hardening), senile miosis (reduced pupil size), and cornea and/or lens yellowing. Although corrective lenses may improve and compensate for some of such effects, corrective lenses generally are optimized at fixed focal distances that arc unique to each individual. As such, each player may have a different perception of the playing field of the gaming machine display depending on a type, i.e., bifocal or trifocal, and/or corrective curvature of the corrective lens. As such, to fully visualize the same display areas different players may require different sized playing fields”, [0003]).
Claim 18 is directed to a device that implements the system of claim 1 and is rejected for the same reasons as claim 1.
Claims 1, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (pub. no. 20120115616) in view of Keilwert (pub. no. 20150126268) and Kurokawa (pub. no. 20180005588).
Regarding claim 1, Phillips discloses a system comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: receive gaming device data associated with a gaming device, the gaming device data comprising a plurality of gaming device parameter values for a plurality of gaming parameters associated with the gaming device (“In one example of configuring the gaming terminal, upon player recognition, seat height, visual settings, game button tactile feel, speed of play, audio settings, and the like, may be automatically changed upon recognition of a player at the gaming terminal”, [0106]); 

analyze the gaming device data to determine a first gaming device parameter value of the plurality of gaming device parameter values; using a predictive model comprising a plurality of data clusters, correlate the first gaming device parameter value with a first data cluster of the plurality of data clusters, wherein each data cluster is associated with a user interface parameter value of the gaming device; dynamically generate a user interface modification based on the correlation and the user interface parameter value associated with the first data cluster; and modify a user interface element of the gaming device based on the generated user interface modification (“Specifically, information about the player's height sensed at the device or stored in the player's account, may be used to automatically change the height and/or distance of the seat 21, and height and/or tilt of the display 24. Information about the player's age may be used to adjust the font size, audio settings, and game speed. Furthermore, instructions and other textual information may be displayed in the player's preferred language. Certain games may also be recommended based on the user's playing history, age, gender, and the like. Certain new games may be suggested to the player based upon the acquisition and processing of player data”, [0106]).
Regarding claim 1, it is noted that Phillips does not disclose a learning AI module to apply rules to control the user interface modification.  Keilwert however, teaches a learning AI module that controls the adjustment of parameters ([0051]; [0055]; [0059]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both Phillips and Keilwert are directed to casino management systems.  To use the learning AI module of Keilwert in the Phillips invention to update the rules used to select a particular system setting in 
Also regarding claim 1, it is noted that the combination of Phillips and Keilwert does not explicitly disclose that the learning AI module is an artificial neural network. Kurokawa however, teaches a learning AI module is an artificial neural network ([0114]; [0116]).
Exemplary rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here both Keilwert and Kurokawa are directed to systems that use a learning AI to modify a user interface of a computing in accordance with user preference and sensed environmental conditions.  To implement the learning AI as an artificial neural network as taught by Kurokawa would be to choose between a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Phillips and Keilwert invention to use the artificial neural network of Kurokawa as the learning AI module to both identify emotional states of players and UI changes that will induce continued play.  To do so would allow computer assisted tuning of the pattern recognition and stimulus response models thereby increasing the responsiveness of the system to changes in the inputs and the effects of the outputs.
Regarding claim 6, Phillips discloses the plurality of data clusters are associated with a plurality of game titles, wherein the first data cluster is associated with a first game title of the plurality of game titles, and wherein the first gaming device parameter value is associated with the first game title  ([0106]).
Regarding claim 14, Phillips discloses the first gaming device parameter value comprises an indication of an age of a user of the gaming device, and wherein the instructions to dynamically generate the user interface modification further cause the processor circuit to modify an audio interface element based on the indication ([0106]).
Claims 1, 7, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (pub. no. 20130225262) in view of Keilwert (pub. no. 20150126268) and Kurokawa (pub. no. 20180005588).
Regarding claim 1, Thompson discloses a system comprising: a processor circuit; and a memory coupled to the processor circuit (“In certain embodiments in which the gaming system includes an EGM in combination with a central server, central controller, or remote host, the central server, central controller, or remote host is any suitable computing device (such as a server) that includes at least one processor and at least one memory device or storage device”, [0091]), 

the memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: receive gaming device data associated with a gaming device, the gaming device data comprising a plurality of gaming device parameter values for a plurality of gaming parameters associated with the gaming device (“More specifically, in certain embodiments, the gaming system collects and stores gaming session data associated with the player's gaming activity during one or more gaming sessions”, [0008]); 

analyze the gaming device data to determine a first gaming device parameter value of the plurality of gaming device parameter values (“The gaming system uses the stored gaming session data to determine one or more termination causation events. Termination causation events are events that the gaming system predicts will cause the player to terminate a gaming session if they occur during the gaming session”, [0008]); 

using a predictive model comprising a plurality of data clusters, correlate the first gaming device parameter value with a first data cluster of the plurality of data clusters, wherein each data cluster is associated with a user interface parameter value of the gaming device (“Termination causation events are events that the gaming system predicts will cause the player to terminate a gaming session if they occur during the gaming session. Prior to, contemporaneously with, or shortly after the occurrence of a designated number of the termination causation events during a subsequent gaming session of the player, the gaming system provides an incentive to the player, wherein the incentive is configured to cause the player to delay expected termination of the subsequent gaming session. It should thus be appreciated that the gaming system of the present disclosure predicts when a player is likely to terminate a gaming session and, prior to, contemporaneously with, or shortly after that expected termination point, offers an incentive to the player, wherein the incentive is configured to cause the player to delay expected termination of that gaming session. 

In various embodiments, the gaming system optimizes an incentive available to be provided to a player based on the effectiveness of previously provided incentives. In one embodiment, the gaming system modifies an ineffective incentive previously provided to a player (such as an ; 

dynamically generate a user interface modification based on the correlation and the user interface parameter value associated with the first data cluster; and modify a user interface element of the gaming device based on the generated user interface modification (“For example, the gaming system periodically collects and stores data representing a credit balance of a player during a plurality of gaming sessions. In this example, based on this data, the gaming system predicts that the player is likely to terminate a gaming session when the player's credit balance falls below a maximum wager amount (i.e., determines a termination causation event). Accordingly, when the player's credit balance falls below the maximum wager amount during a subsequent gaming session, the gaming system provides the player an incentive of one free spin”, [0008]; “For example, in various embodiments, the incentive is one or more of the following awards: (a) a multiplier for use in one or more future plays or one or more wagering 
Regarding claim 1, it is noted that Thompson does not disclose a learning AI module to apply rules to control the user interface modification.  Keilwert however, teaches a learning AI module that controls the adjustment of parameters ([0051]; [0055]; [0059]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both Thompson and Keilwert are directed to casino management systems.  To use the learning AI module of Keilwert in the Thompson invention to update the rules used to select a particular system setting in response to a particular stimulus would be to combine a prior art element according to a 
Also regarding claim 1, it is noted that the combination of Thompson and Keilwert does not explicitly disclose that the learning AI module is an artificial neural network. Kurokawa however, teaches a learning AI module is an artificial neural network ([0114]; [0116]).
Exemplary rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here both Keilwert and Kurokawa are directed to systems that use a learning AI to modify a user interface of a computing in accordance with user preference and sensed environmental conditions.  To implement the learning AI as an artificial neural network as taught by Kurokawa would be to choose between a finite number of identified, predictable solutions with a reasonable expectation of success. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Thompson and Keilwert invention to use the artificial neural network of Kurokawa as the learning AI module to both identify emotional states of players and UI changes that will induce continued play.  To do so would allow computer assisted tuning of the pattern recognition and stimulus response models thereby increasing the responsiveness of the system to changes in the inputs and the effects of the outputs.
Regarding claim 7, Thompson discloses the first gaming device parameter value comprises a session parameter value associated with a game session associated with the gaming device, and wherein the instructions to dynamically generate the user interface modification further cause the processor circuit to modify the user interface element based on the session parameter value (“As noted above, the individual gaming session data includes individual gaming session termination data that, since it is part of the individual gaming session data, is collected by the player identification and data collection component and stored in the database. Generally, for a gaming session, the individual gaming session termination data includes data associated with the termination of the gaming session”, [0026]).
Regarding claim 11, Thompson discloses the session parameter value comprises a detected game result of the game session (“In one embodiment, for a gaming session of a player, the player identification and data collection component collects and stores individual gaming session termination data representing: (a) a total length of time of the gaming session, and (b) that the player terminated the gaming session immediately following one or more designated events (such as large wins)”, [0027]).
Claim 18 is directed to a device that implements the system of claim 1 and is rejected for the same reasons as claim 1.
Response to Arguments
Applicant’s arguments filed on March 11, 2022 have been fully considered but they are not entirely persuasive.
On pages 9 and 10, Applicant argues that the amended claim 1 overcomes the prior art of record because Keilwert fails to disclose an artificial neural network.  Examiner agrees.  However, it would have been obvious to do so given the teachings of Kurokawa as detailed above.
On page 10, Applicant argues that the amended claim 17 overcomes the prior art of record because Keilwert fails to disclose an unsupervised learning predictive model. Examiner agrees.  However, it would have been obvious to do so given the teachings of Morin as detailed above.
On page 11, Applicant argues that the amended claim 18 overcomes the prior art of record because Keilwert fails to disclose a supervised learning predictive model.  Examiner agrees.  However, it would have been obvious to do so given the teachings of Kurokawa as detailed above.
On pages 10-12, Applicant argues that numerous dependent claims overcome the prior art of record because they recite additional features not disclosed in that prior art.  Examiner respectfully disagrees as detailed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715